Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2022 and 06/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
Objection of specification has been withdrawn in response to amended paragraph [0203] submitted on 06/22/2022.


Response to Arguments

Applicant’s arguments with respect to claims 1, 16 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-9, 11, 12 and 20-22 are rejected under 35 U.S.C. 102 as being anticipated by Jung (US Publication No. 20180055312).

For claim 1, Jung teaches: A method comprising: determining, using at least one processor, a mapping between a first coordinate system associated with a point of view of a camera of a mobile device and a second coordinate system associated with a point of view of a camera of a mobile robot, in which the first coordinate system is different from the second coordinate system ([0219], disclosing the robot cleaner 10 may display the AR image to be superimposed on the image of the real region projected by the built-in camera. For example, the robot cleaner 10 may display the AR image of the amount of sucked dust to be superimposed on the image including the region in which cleaning has been performed. [0222] and figures 8a-c, disclosing displaying a cleaned result of a robot cleaner using an AR image on mobile robot. Therefore robot captures image through its built-in camera and superimposes amount of dust. [0016], disclosing a mobile terminal configured to request the data corresponding to the cleaning region from the robot cleaner upon capturing a real image of the cleaning region and to display the AR image generated based on the data to be superimposed on the real image upon receiving the data. [0258-0263], disclosing the mobile terminal 100 may display the cleaning region on the screen by the built-in camera. In this case, the mobile terminal 100 may start the AR mode. And the mobile terminal 100 requests data on the amount of dust of each cleaning region from the robot cleaner 10 and receives the data on the amount of dust of each cleaning region from the robot cleaner. And mobile terminal 100 generates an AR image of the amount of dust based on the data on the amount of dust of each cleaning region. [0282-0283] and figures 12a-c, disclosing mobile terminal 100 may display the virtual dust on the image of the cleaning region projected onto the screen. Therefore, robot cleaner captures an image and displays virtual dust on that image, and mobile terminal captures an image and displays virtual dust on that image based on data of dust received from the robot cleaner. Mapping between coordinate of point of view of camera of robot cleaner and coordinate of point of view of mobile terminal is necessary to accurately represent dust on correct spots in cleaning region) the determining comprising: 
comparing features of a room derived from images captured by the camera of the mobile device with features of the room derived from images captured by the camera of the mobile robot, wherein a floor surface of the room is to be cleaned by the mobile robot during a cleaning operation, identifying a match between a first feature derived from one of the images captured by the camera of the mobile device and a second feature derived from one of the images captured by the camera of the mobile robot, identifying first coordinates associated with the first feature and second coordinates associated with the second feature, in which the first coordinates are based on the first coordinate system and the second coordinates are based on the second coordinate system, and determining the mapping between the first coordinate system and the second coordinate system based on a relationship between the first coordinates and the second coordinates ([0219], disclosing cleaning robot captures an image with built in camera. [0222-0226] and figures 8a through 9c, disclosing displaying a cleaned result of a robot cleaner using an AR image on mobile robot. the robot cleaner 10 may display a message for inquiring whether the cleaned result is displayed using the AR image, when the image of the real region is included in the screen captured by the built-in camera. Therefore robot captures image through its built-in camera and superimposes amount of dust. [0016], disclosing a mobile terminal configured to request the data corresponding to the cleaning region from the robot cleaner upon capturing a real image of the cleaning region and to display the AR image generated based on the data to be superimposed on the real image upon receiving the data. [0258-0263], disclosing the mobile terminal 100 may display the cleaning region on the screen by the built-in camera. In this case, the mobile terminal 100 may start the AR mode. And the mobile terminal 100 requests data on the amount of dust of each cleaning region from the robot cleaner 10 and receives the data on the amount of dust of each cleaning region from the robot cleaner. And mobile terminal 100 generates an AR image of the amount of dust based on the data on the amount of dust of each cleaning region. Because both robot cleaner and mobile terminal capture images through their respective cameras and both display virtual dust on their respective captured images, features of room from one image are necessarily identified and compared to identified features from another image in order to determine coordinate transform relationship. Figure 8c shows image captures by robot cleaner from one perspective and 9C discloses an image capture through robot cleaner from another perspective, and figure 12c discloses image captured by mobile terminal)
providing at the mobile device a user interface to enable a user to interact with the mobile robot in which the interaction involves usage of the mapping between the first coordinate system and the second coordinate system ([0038], disclosing display unit 151 may have an inter-layered structure or an integrated structure with a touch sensor in order to facilitate a touch screen. The touch screen may provide an output interface between the mobile terminal 100 and a user, as well as function as the user input unit 123 which provides an input interface between the mobile terminal 100 and the user. Figure 12c, disclosing displaying cleaning result on mobile terminal. Observing cleaning result on mobile terminal is interacting with the robot cleaner as user examines work performed by the robot). 
Claim 20 recites same limitations as of claim 1, hence is also rejected under same basis.
For claim 5, Jung teaches: The method of claim 1, comprising enabling the user to use the mobile device at a first location in an environment to interact with the mobile robot located at a second location in the environment, in which the second location is not within line of sight of the mobile device, and the interaction involves usage of the mapping between the first coordinate system and the second coordinate system ([0188], the control unit 570 may map the coordinates of the real space of the robot cleaner 10 to the coordinates of the virtual space. Therefore, the real region where the robot cleaner 10 is located may be mapped to the virtual region displayed on the screen of the mobile terminal. As it is a mobile terminal, it does not restrict user to be within line of sight of robot cleaner. Furthermore, [0033-0034], disclosing the mobile terminal 100 is shown having components such as a wireless communication unit 110. [0169-0171], disclosing robot cleaner 10 according to the embodiment of the present invention may include a communication unit 51. Communication unit 510 may perform communication with the mobile terminal 100. The robot cleaner 10 may be controlled by the mobile terminal 100 or transmit or receive data and/or control commands to or from the mobile terminal. Communication performed between the communication unit 510 and the mobile terminal 100 may include a variety of wired or wireless communication such as low-power Bluetooth communication, Bluetooth communication, RFID communication, infrared communication, wireless LAN communication, wireless Internet communication, etc. Wireless LAN and wireless internet communication does not require mobile terminal to be within line of sight of robot cleaner).

For claim 6, Jung teaches: The method of claim 1, comprising:
at the mobile device, receiving data about an environment from the mobile robot, the data including location information, and at the mobile device, displaying an image of the environment on a display module, and overlaying graphic elements on the image in which the graphic elements are derived based on the data received from the mobile robot ([0016], disclosing when starting cleaning and a mobile terminal configured to request the data corresponding to the cleaning region from the robot cleaner upon capturing a real image of the cleaning region and to display the AR image generated based on the data to be superimposed on the real image upon receiving the data. Figure 12b and [0281], disclosing virtual dust particles having the same color are displayed on the image of the cleaning region. In this case, the size of the virtual dust is proportional to the amount of dust. The user may intuitively check the cleaned result of the cleaning region through the virtual dust. Abstract, disclosing robot cleaner includes a display unit, a camera unit configured to capture an image of a cleaning region when cleaning starts, a dust sensor configured to output a sensed signal corresponding to an amount of dust sucked in the cleaning region, and a control unit configured to calculate the amount of dust based on the sensed signal, to start an augmented reality (AR) mode when cleaning ends, to generate an AR image corresponding to the amount of dust, and to control the display module to superimpose the AR image on the image. Data about amount of dust is data about environment from the robot cleaner i.e. mobile robot).

For claim 7, Jung teaches: The method of claim 6, comprising overlaying a representation of an area having a specified characteristic identified by the mobile robot on the image ([0016], disclosing when starting cleaning and a mobile terminal configured to request the data corresponding to the cleaning region from the robot cleaner upon capturing a real image of the cleaning region and to display the AR image generated based on the data to be superimposed on the real image upon receiving the data. Figure 12b and [0281], disclosing virtual dust particles having the same color are displayed on the image of the cleaning region. In this case, the size of the virtual dust is proportional to the amount of dust. As virtual dust is superimposed based on data received from robot cleaner, it is overlaying a representation of an area having a specified characteristic identified by the mobile robot on the image).

For claim 8, Jung teaches: The method of claim 7 in which the area having the specified characteristic represents at least one of (i) an area in the environment that has been processed by the mobile robot within a specified period of time ([0007], disclosing displaying an augmented reality (AR) image for a cleaned result to enable a user to easily know a degree of contamination of a cleaned region before cleaning.), (ii) an area in the environment that has not been processed by the mobile robot within a specified period of time, (iii) an area in the environment that is scheduled to be processed and has not been processed by the mobile robot ([0014], disclosing control unit may generate a cleaning map along a traveling path from a cleaning start time and a cleaning end time, and control the display module to superimpose the cleaning map on the image and to superimpose the AR image on the cleaning map), (iv) a keep out zone, (v) an area that is traversable by the mobile robot ([0014], disclosing control unit may generate a cleaning map along a traveling path from a cleaning start time and a cleaning end time, and control the display module to superimpose the cleaning map on the image and to superimpose the AR image on the cleaning map), (vi) an area that is not traversable by the mobile robot, (vii) a signal strength map, or (viii) a foot traffic statistics map.

For claim 9, Jung teaches: The method of claim 7, comprising overlaying a representation of an obstacle identified by the mobile robot on the image ([0101], disclosing mobile terminal 400 may provide an augmented reality (AR) by overlaying a virtual image on a realistic image or background using the display. [0208], disclosing AR image may include information on an object present in the real world. Here, the object may include all types of things, animals or plants, persons, etc. configuring the real world, such as electronic devices, components or parts, things or articles, buildings, etc. All these objects are obstacles).

For claim 11, Jung teaches: The method of claim 1, comprising: executing an augmented reality tool to implement an augmented reality session on the mobile device ([0185], disclosing control unit may map the coordinates of the real space of the robot cleaner 10 to the coordinates of the virtual space. Therefore, the real region where the robot cleaner 10 is located may be mapped to the virtual region displayed on the screen of the mobile terminal. Abstract, disclosing start an augmented reality (AR) mode when cleaning ends, to generate an AR image corresponding to the amount of dust, and to control the display module to superimpose the AR image on the image. Fig 12b and [0280], disclosing displaying virtual dust on mobile terminal), and 
configuring the user interface to enable the user to interact with the mobile device in the augmented reality session ([0278-0279] and figures 12A-B-C, disclosing showing cleaning region with and without virtual dust superimposed. [0188], disclosing the real region where the robot cleaner 10 is located may be mapped to the virtual region displayed on the screen of the mobile terminal 100. [0007-0014], disclosing robot captures image of region to be cleaned. And using augmented reality, present user with before and after images of the region. The before and after images of cleaned region are presented to user with information regarding how contaminated the area was before cleaning. The dust sensor provides information about dust that is picked up and size and color of virtual dust changes with amount of dust picked. Therefore the display with augmented reality enables user to interact with mobile terminal).

For claim 12, Jung teaches: The method of claim 11, comprising using the augmented reality tool to establish the first coordinate system based on images captured by a camera of the mobile device ([0258-0263], disclosing the mobile terminal 100 may display the cleaning region on the screen by the built-in camera. In this case, the mobile terminal 100 may start the AR mode. As it displays cleaning region using built in camera and overlays virtual dust on displayed image as shown in image 12c, it necessarily has to establish its coordinate system based on images captured by built in camera).

For claim 21, Jung teaches: The method of claim 1, in which the first coordinate system is based on images captured from a location of the mobile device and the second coordinate system is based on images captured from a location of the mobile robot ([0219], disclosing the robot cleaner 10 may display the AR image to be superimposed on the image of the real region projected by the built-in camera. For example, the robot cleaner 10 may display the AR image of the amount of sucked dust to be superimposed on the image including the region in which cleaning has been performed. [0222] and figures 8a-c, disclosing displaying a cleaned result of a robot cleaner using an AR image on mobile robot. Therefore robot captures image through its built-in camera and superimposes amount of dust. [0258-0263], disclosing the mobile terminal 100 may display the cleaning region on the screen by the built-in camera. In this case, the mobile terminal 100 may start the AR mode. And the mobile terminal 100 requests data on the amount of dust of each cleaning region from the robot cleaner 10 and receives the data on the amount of dust of each cleaning region from the robot cleaner. And mobile terminal 100 generates an AR image of the amount of dust based on the data on the amount of dust of each cleaning region. As dust is overlaid on images captured by cleaning robot as well as mobile terminal, both their coordinate systems have to be mapped in order for dust to be overlaid accurately. Coordinate system of mobile terminal is first coordinate system and coordinate system of robot cleaner is second coordinate system).
Claim 22 recites same limitations as of claim 21, hence is rejected under same basis.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being anticipated by Jung (US Publication No. 20180055312) in view of Fouillade (US Patent No. US 20120215380).

For claim 2, Jung teaches: The method of claim 1 in which the user interface is configured to enable the user to use the mobile device to instruct the mobile robot perform a specified action at a specified location ([0175-0176], disclosing the input unit 530 may include a plurality of buttons configured in the form of a push key or a touch key. The plurality of buttons may include at least one of a confirm button for confirming an item related to operation of the robot cleaner 10, a setting button for setting an item related to operation of the robot cleaner 10, a delete button for deleting an input or set item, a start button for starting cleaning and a stop button for stopping cleaning, the command related to operation or control of the robot cleaner 10 may be a cleaning scheduling command, a cleaning start command and a cleaning end command. Alternatively, the command related to operation or control of the robot cleaner 10 may be a command related to setting of the cleaning pattern (or traveling pattern) of the robot cleaner. Cleaning pattern is to instruct the robot to perform a cleaning action at specified location).  
		
Although mobile terminal of Jung enables user to interact with the robot, Jung does not explicitly disclose that it is used to instruct robot to go to a specific location. However as cleaning schedule and patterns are selected by user through mobile terminal, specifying location would have been obvious to one having ordinary skill in the art to maximize utility of mobile terminal and user comfort.

Or in the alternative, Fouillade teaches enable the user to use the mobile device to instruct the mobile robot to move at a specified location ([0010], disclosing user has tagged desired locations in the map, the user can select a tag via a graphical user interface, which can cause the robot to travel to the tagged location. Therefore robot travels to s specified location).  

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Jung to instruct robot to use the mobile device to instruct the mobile robot to move at a specified location as taught by Fouillade to enhance user ease.

For claim 3, modified Jung teaches: The method of claim 2, comprising: configuring the user interface to enable the user to specify a location on an image shown on a display module of the mobile device, identifying, using at least one processor, coordinates of the location specified by the user, and sending an instruction from the mobile device to the mobile robot to instruct the mobile robot to perform the cleaning operation at the location specified by the user, in which the instruction includes the coordinates of the location specified by the user (as modified Jung teaches of directing robot to a location it necessarily includes determining and sending coordinates of location specified by user to robot cleaner. Additionally, Jung discloses in [0188], the control unit 570 may map the coordinates of the real space of the robot cleaner 10 to the coordinates of the virtual space. Therefore, the real region where the robot cleaner 10 is located may be mapped to the virtual region displayed on the screen of the mobile terminal).

For claim 4, modified Jung teaches: The method of claim 3, comprising:
determining first coordinates of the location specified by the user, in which the first coordinates are based on the first coordinate system, converting the first coordinates to second coordinates using the mapping between the first coordinate system and the second coordinate system, in which the second coordinates are based on the second coordinate system, and sending the instruction including the second coordinates to the mobile robot ([0188], the control unit 570 may map the coordinates of the real space of the robot cleaner 10 to the coordinates of the virtual space. Therefore, the real region where the robot cleaner 10 is located may be mapped to the virtual region displayed on the screen of the mobile terminal. Furthermore, as modified Jung teaches of user specifying a region in mobile terminal for robot to follow. Mobile terminal coordinate system is necessarily converted to robot cleaner coordinate system to accurately reach specified region).

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Jung (US Publication No. 20180055312), or in the alternative rejected under 35 U.S.C. 103 over Jung in view of Bean (US Patent No. 9589372).

For claim 10, Jung teaches: The method of claim 9, comprising: determining positions of the area and the obstacle relative to a viewpoint of a camera of the mobile device ([0101], disclosing mobile terminal 400 may provide an augmented reality (AR) by overlaying a virtual image on a realistic image or background using the display. [0208], disclosing AR image may include information on an object present in the real world. Here, the object may include all types of things, animals or plants, persons, etc. configuring the real world, such as electronic devices, components or parts, things or articles, buildings, etc. All these objects are obstacles. [0017], disclosing 0017] and figure 1, disclosing mobile terminal to have camera 121. [0004], disclosing mobile terminal may display a virtual image related to a real image to be superimposed on the real image projected by a camera mounted therein. The mobile terminal may provide a new interesting user experience (UX) to a user such that the user may easily acquire information related to the real image. [0136], disclosing mobile terminal 100 may enter the AR mode by executing an application installed therein),

determining which portion of the area is occluded by the obstacle, and 
displaying the image on the display module with the portion of the area having the specified characteristic being occluded by the obstacle ([0101], disclosing mobile terminal 400 may provide an augmented reality (AR) by overlaying a virtual image on a realistic image or background using the display. [0208], disclosing AR image may include information on an object present in the real world. Here, the object may include all types of things, animals or plants, persons, etc. configuring the real world, such as electronic devices, components or parts, things or articles, buildings, etc. All these objects are obstacles. In order to overlay all these objects, their position on work area i.e. portion of the area is necessarily determined in order to accurately overlay them on display).  

Although overlaying virtual objects necessitates determining which portion of the area is occluded by the obstacle, and displaying the image on the display module with the portion of the area having the specified characteristic being occluded by the obstacle, examiner acknowledges that Jung does not explicitly teach determining which portion of the area is occluded by the obstacle.

Therefore, in the alternative, Bean teaches: determining positions of the area and the obstacle relative to a viewpoint of a camera of the mobile device (Column 11 lines 57-67, disclosing the element of interest is partially or fully obscured (i.e., hidden) by another object such as a person walking across the field of view of a user of client device 120 i.e. an obstacle, and in response to that overlay program 200 estimates a position for the element of interest and associates an overlay based on the estimated position of the element of interest. Column 4 lines 64-67, disclosing client device to be a smartphone, tablet etc. Therefore an obstacle relative to the viewpoint of device is detected),

determining which portion of the area is occluded by the obstacle (Column 11 lines 57-67, disclosing the element of interest is partially or fully obscured (i.e., hidden) by another object such as a person walking across the field of view of a user of client device 120, and in response to that overlay program 200 estimates a position for the element of interest and associates an overlay based on the estimated position of the element of interest. Element of interest if the portion of area in field of view), and 
displaying the image on the display module with the portion of the area having the specified characteristic being occluded by the obstacle (Column 11 lines 57-67, disclosing the element of interest is partially or fully obscured (i.e., hidden) by another object such as a person walking across the field of view of a user of client device 120 i.e. an obstacle, and in response to that overlay program 200 estimates a position for the element of interest and associates an overlay based on the estimated position of the element of interest. As the overlay is based on element being obstructed, the overlay displays obstructed element. Column 1 lines6-9, disclosing invention relates generally to the field of view management for annotations in display systems, and more particularly to managing information overlays depicted in near-eye displays and augmented reality displays).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Jung to determining which portion of the area is occluded by the obstacle, and displaying the image on the display module with the portion of the area having the specified characteristic being occluded by the obstacle as taught by Bean to provide user flexibility of viewing entire work area for assessment, task allocation boundary marking etc. Thereby enhancing user experience.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Publication No. 20180055312) in view of Berteig (US Publication No. 20070018980) and Guo (US Publication No. 20190220678).

For claim 14, Jung teaches: The method of claim 1, 

Jung does not disclose: comprising applying an image transformation to the images captured by the camera of the mobile device to generate modified images, in which the modified images simulate images captured by the camera of the mobile robot from the viewpoint of the camera of the mobile device, in which the image transformation takes into account characteristics of the mobile device camera and characteristics of the mobile robot camera.  

Berteig teaches: comprising applying an image transformation to the images captured by the camera of the mobile device to generate modified images that simulate images captured by the camera of the mobile robot from the viewpoint of the camera of the mobile device, ([0002], disclosing shader systems for rendering an image. And [0110], disclosing features of simulated cameras or other image recording devices which will be simulated during rendering. Therefore image rendering is performed i.e. modified and camera is simulated. Therefore simulated image represents a simulated camera and characteristics of camera to be simulated have to be taken into account).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Jung to represent images in mobile device as they are observed by robot (through its camera) to provide user an understanding about how workspace is seen by the robot.
  
Guo teaches: in which the image transformation takes into account characteristics of first camera and characteristics of second camera ([0034-0036], disclosing data may also include sensor configurations of the sensors 113. As an example, the sensor configurations associated with each image sensor 113 of the vehicle platform 103 may include extrinsic camera parameters and intrinsic camera parameters of the image sensor. In some embodiments, the extrinsic camera parameters may indicate the sensor position intrinsic camera parameters may indicate internal properties of the image sensor and may be specified by camera configuration. Non-limiting examples of the intrinsic camera parameters may include, but are not limited to, focal length, resolution, distortion metric, skew coefficient, etc. In some embodiments, the intrinsic camera parameters of the image sensor may be represented by a camera intrinsic matrix. In some embodiments, the extrinsic camera parameters (e.g., the rotation matrix and the translation vector) and the intrinsic camera parameters (e.g., the camera intrinsic matrix) may be used to perform various transformations, thereby projecting a physical feature point of a situation object in the world coordinate system. [0062] and figure 7A, disclosing P.sub.2 may be associated with a second camera coordinate system (X.sub.2, Y.sub.2, Z.sub.2) of the second image sensor. Therefore intrinsic and extrinsic parameters of both cameras are known).

It would have been obvious to one having ordinary skill in the art before effective filing of claimed invention to further modify art of Jung to take into account characteristics of source camera(one through which image is taken) as well simulated camera as taught by Guo to precisely render simulated image.


Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Publication No. 20180055312) in view of Barnum (NPL, Dynamic Seethroughs: Synthesizing Hidden Views of Moving Objects).

For claim 16, Jung teaches: A method comprising: 
displaying, on a display module of a mobile device, an image of an environment captured by a camera captured by a camera of the mobile device, in which a representation of an area having a specified characteristic of an obstacle identified are overlaid on the image ([0017] and figure 1, disclosing mobile terminal to have camera 121. [0004], disclosing mobile terminal may display a virtual image related to a real image to be superimposed on the real image projected by a camera mounted therein. The mobile terminal may provide a new interesting user experience (UX) to a user such that the user may easily acquire information related to the real image. [0136], disclosing mobile terminal 100 may enter the AR mode by executing an application installed therein. Upon entering the AR mode, the mobile terminal 100 may automatically display a preview image acquired through the camera 121 on the display unit 151. Therefore mobile device shows image captured by camera of mobile terminal i.e. mobile device. [0274-0275], disclosing mobile terminal captures image of cleaning region by built in camera and generate AR image to display amount of dust sucked, cleaned result etc. displaying cleaned result and amount of dust  sucked are representation of area having specified characteristics. [0208], disclosing AR image may include information on an object present in the real world. Here, the object may include all types of things, animals or plants, persons, etc. configuring the real world, such as electronic devices, components or parts, things or articles, buildings, etc. All these objects are obstacles).

Jung does not explicitly teach obstacles are identified by a mobile robot to be displayed on display of mobile terminal.
However Jung teaches of capturing environment information from mobile robot and overlaying it on image of mobile terminal ([0016], disclosing a mobile terminal configured to request the data corresponding to the cleaning region from the robot cleaner upon capturing a real image of the cleaning region and to display the AR image generated based on the data to be superimposed on the real image upon receiving the data. Therefore identified objects i.e. dust are identified on mobile robot and displayed on mobile terminal).

Therefore if would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Jung to representation of an obstacle identified by a mobile robot are overlaid on the image to further enhance utility of mobile terminal and not require user to walk to robot cleaner to view the information.

Jung also does not disclose: wherein in the image, a portion of the overlaid representation of the area is not shown, wherein the portion of the overlaid representation of the area that is not shown corresponds to a portion of the area that is occluded, by the obstacle, from a view point of the camera of the mobile device; and
wherein the portion of the overlaid representation of the area that is not shown is determined based on positions of the area and the obstacle relative to the view point of the camera of the mobile device.
Barnum teaches a portion of the overlaid representation of the area is not shown, wherein the portion of the overlaid representation of the area that is not shown corresponds to a portion of the area that is occluded, by the obstacle, from a view point of the camera of the user(Abstract, disclosing to create an illusion of seeing moving objects through occluding surfaces in a video, hence displayed. Page 111, left column INTRODUCTION, disclosing visual information about the occluded area can be transferred from the view in which it is visible to the view in which it is occluded, an interactive image can be rendered where users can actively explore occluded areas. Figure 3, disclosing dynamic objects which are occluded in a moving source camera are rendered by transferring information from a reference camera to the source view. Building is an obstacle and area behind the building is occluded. Synthesized view discloses that area behind the building is not entirely displayed and only a portion of area is shown. As only a portion is shown, remaining portion is not shown); and
wherein the portion of the overlaid representation of the area that is not shown is determined based on positions of the area and the obstacle relative to the view point of the camera of user (Figure 3, disclosing dynamic objects which are occluded in a moving source camera are rendered by transferring information from a reference camera to the source view. Page 112 left column View Transfer, Pop-in, Transport, Pop-Out, disclosing runtime, homoraphies are estimated that transform the background facade and ground plane from the reference to the source view. The occluded object is transported from the reference camera to the source camera indirectly via this background homograph. Therefore, portion of overlaid representation is not shown based on position of area and source view i.e. view point of user).

    PNG
    media_image1.png
    410
    909
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Jung to wherein in the image, a portion of the overlaid representation of the area is not shown, wherein the portion of the overlaid representation of the area that is not shown corresponds to a portion of the area that is occluded, by the obstacle, from a view point of the camera of the mobile device; and wherein the portion of the overlaid representation of the area that is not shown is determined based on positions of the area and the obstacle relative to the view point of the camera of the mobile device as taught by Barnum to create an illusion of seeing through occluding surfaces: Thereby enhancing user experience.

For claim 17, Modified Jung teaches: The method of claim 16 in which the representation of an area having a specified characteristic comprises a representation of at least one of (i) an area in the environment that has been processed by the mobile robot ([0007], disclosing displaying an augmented reality (AR) image for a cleaned result to enable a user to easily know a degree of contamination of a cleaned region before cleaning), (ii) an area in the environment that has not been processed by the mobile robot within a specified period of time, (iii) an area in the environment that is scheduled to be processed and has not been processed by the mobile robot, (iv) a keep out zone, (v) an area that is traversable by the mobile robot ([0014], disclosing control unit may generate a cleaning map along a traveling path from a cleaning start time and a cleaning end time, and control the display module to superimpose the cleaning map on the image and to superimpose the AR image on the cleaning map), (vi) an area that is not traversable by the mobile robot, (vii) a Wi-Fi signal strength map, (viii) a mobile phone signal strength map, or (ix) a foot traffic statistics map.  

For claim 18, modified Jung teaches: The method of claim 16 

Modified Jung further teaches: in which the representation of the area in the environment that has been processed by the mobile robot comprises a representation of an area that has been at least one of vacuumed ([0024-0025] and figures 8 and 9, disclosing displaying cleaned result), mopped, scrubbed, swept, or mowed by the mobile robot.  

For claim 19, modified Jung teaches: The method of claim 16, comprising determining a mapping between a first coordinate system associated with the mobile robot and a second coordinate system associated with the mobile device, in which the mobile robot determines positions of objects in the environment based on the first coordinate system, and the mobile device determines positions of objects in the environment based on the second coordinate system ([0219], disclosing the robot cleaner 10 may display the AR image to be superimposed on the image of the real region projected by the built-in camera. For example, the robot cleaner 10 may display the AR image of the amount of sucked dust to be superimposed on the image including the region in which cleaning has been performed. [0222] and figures 8a-c, disclosing displaying a cleaned result of a robot cleaner using an AR image on mobile robot. Therefore robot captures image through its built-in camera and superimposes amount of dust. [0016], disclosing a mobile terminal configured to request the data corresponding to the cleaning region from the robot cleaner upon capturing a real image of the cleaning region and to display the AR image generated based on the data to be superimposed on the real image upon receiving the data. [0258-0263], disclosing the mobile terminal 100 may display the cleaning region on the screen by the built-in camera. In this case, the mobile terminal 100 may start the AR mode. And the mobile terminal 100 requests data on the amount of dust of each cleaning region from the robot cleaner 10 and receives the data on the amount of dust of each cleaning region from the robot cleaner. And mobile terminal 100 generates an AR image of the amount of dust based on the data on the amount of dust of each cleaning region. [0282-0283] and figures 12a-c, disclosing mobile terminal 100 may display the virtual dust on the image of the cleaning region projected onto the screen. Therefore, robot cleaner captures an image and displays virtual dust on that image, and mobile terminal captures an image and displays virtual dust on that image based on data of dust received from the robot cleaner. Mapping between coordinate of point of view of camera of robot cleaner and coordinate of point of view of mobile terminal is necessary to accurately represent dust on correct spots in cleaning region)

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664